Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

 

Case number (if known) Chapter you are filing under:

 

M@ chapter 7
C1 Chapter 14
C1 Chapter 12

( Chapter 13 (A Check if this is an
amended filing

 

 

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 42117

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case tegether—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor f and Debtor 2 to distinguish
between them. in joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The same person must be Debtor 7 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If

more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Identify Yourself

About Debtor 4:00 00 0 8 About Debtor 2 (Spouse Only in a Joint Gase):
1. Your full name

Write the name that is on Pamela

 

 

 

 

 

 

your government-issued First name - First name

picture identification (for :

example, your driver's Denise ve!

license or passport). Middle name -.. Middle name

Bring your picture :

identification to your Anderson :

meeting with the trustee. Last name and Suffix (Sr., Jr., I, HD) «+, Last name and Suffix (Sr., dr., Il, ill)

 

2. All other names you have

used in the Jast 8 years Pamela D. Anderson

Include your married or
maiden names.

 

3. Only the last 4 digits of
your Social Security
number or federal xxxK=x0C8439
Individual Taxpayer
Identification number
(ITIN)

 

Official Form 161 Voluntary Petition for individuals Filing for Bankruptcy page 1
Case 1-20-40828-cec

Debtor 1

4. Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

Doc 1. Filed 02/08/20

Pamela Denise Anderson

About Debtor 4: © | oo

| have not used any business name or EINs.

Entered 02/08/20 12:58:00

Case number (if known)

About Debtor 2 (Spouse Only in a Joint Case):

. C1} have not used any business name or EINs.

 

Business name(s)

 

“". Business name(s)

 

EINs

 

: EINs

 

5. Where you live

89-10 102nd Road
2FL
Ozone Park, NY 11416

if Debtor 2 lives at a different address:

 

Number, Street, City, State & ZIP Code

Queens

-; Number, Street, City, State & ZIP Code

 

County

if your mailing address is different from the one
above, fill it in here. Note that the court will send any
notices to you at this mailing address.

* County

if Debtor 2's mailing address is different from yours, fill it

- in here, Note that the court will send any notices to this

mailing address.

 

Number, P.O. Box, Street, City, State & ZIP Code

 

~. Number, P.O. Box, Street, City, State & ZIP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

M@ sOver the last 180 days before filing this petition,
E have jived in this district longer than in any
other district.

[Cl | have another reason.
Explain. (See 28 U.S.C. § 1408.)

Check ane:

~"C) — Over the last 180 days before filing this petition, |

have lived in this district longer than in any other
district.

-(1 | have another reason.

Explain. (See 28 U.S.C. § 1408.)

 

 

 

Official Form 10%

Voluntary Petition for Individuals Filing for Bankruptcy

page 2
Debtor 1

Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Pamela Denise Anderson Case number (if known)

 

 

Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 17 U.S.C. § 342(b) for individuals Filing for Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under

Ml chapter 7

C] Chapter 11

O Chapter 12

Chapter 43

8 How you will pay thefee [| will pay the entire fee when | file my petition. Please check with the clerk's office in your locai court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.

[CJ I need te pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Instaliments (Official Form 103A).

C1 ‘| request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.

9. Have you filed for HNo

bankruptcy within the ,
last 8 years? C Yes.
District When Case number
District When Case number
District When Case number
10. Are any bankruptcy HENo
cases pending or being
filed by aspouse whois [1] Yes.
not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship te you
District When Case number, if known
14. Do you rent your C1 No. Go fo line 12.

residence?

Ml Yes. Has your landlord obtained an eviction judgment against you?
a No. Go to line 42.

| Yes. Fill out Initiai Statement About an Eviction Judgment Against You (Form 101A) and file it with this
bankruptcy petition.

 

Official Form #01

Voluntary Petition for Individuals Filing for Bankruptcy page 3
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor1 Pamela Denise Anderson Case number (if known}

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor
of any full- or part-time No. Go to Part 4.
business?

Cl Yes. Name and location of business

A sole proprietorship is a

business you operate as Name of business, if any
an individual, and is nota

separate legal entity such

as a corporation,

partnership, or LLC.

 

 

If you have more than one Number, Street, City, State & ZIP Code

sole proprietorship, use a
separate sheet and attach
it to this petition. Cheek the appropriate box to describe your business:

 

oO Health Care Business (as defined in 11 U.S.C. § 101(27A)}
oO Single Asset Real Estate (as defined in 11 U.S.C. § 104(54B))
Oo Stockbroker (as defined in 11 U.S.C. § 161(53A)}
E] Commodity Broker (as defined in 11 U.S.C. § 101(6)}
El None of the above
13. Are you filing under If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
Chapter 11 of the deadlines. lf you Indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or If any of these documents do not exist, follow the procedure
you a smail business in 11 U.S.C. 1116(1){B).
debtor?
M No lam not filing under Chapter 11,
For a definition of smal! .
business debtor, see 11 CJ No. 1am filing under Chapter 14, but fam NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 104(51D)}. Code
O Yes. 1am filing under Chapter 11 and i am a small business debtor according to the definition in the Bankruptcy Code.

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs immediate Attention

 

14. Doyouownorhave any EB no,
property that poses or is
alleged to poseathreat [1] Yes.
of imminent and What is the hazard?

 

identifiable hazard to

public heaith or safety?

Or do you own any , ; .
property that needs if immediate attention is
immediate attention? needed, why is it needed’?

 

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or a buliding that needs

urgent repairs?

 

Number, Street, City, State & Zip Cade

 

Official Form 401 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 1-20-40828-cec

Debtor 1

Doc 1. Filed 02/08/20

Pamela Denise Anderson

 

Entered 02/08/20 12:58:00

Case number ff known)

 

 

Expiain Your Efforts to Receive a Briefing About Credit Counseling

About Debtor 1:

15. Teli the court whether You must check one; cee
you have received a msl received a briefing from an approved credit ee a |
briefing about credit counseling agency within the 180 days before]
counseling. filed this bankruptcy petition, and | received a

The law requires that you
receive a briefing about

credit counseling before

you file for bankruptcy.

You must truthfully check
one of the following

choices. If you cannot do

$0, you are noi eligible to

file.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

| received a briefing from an approved credit “a
counseling agency within the 180 days before 1 :
filed this bankruptcy petition, but 1 do not have

a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling -'
services from an approved agency, but was 3
unable to obtain those services during the 7

days after | made my request, and exigent
circumstances merit a 30-day temporary waiver

of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to cbtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 36 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted

only for cause and is limited te a maximum of 15

days.

lam not required to receive a briefing about oe
credit counseling because cf: .

C) = Incapacity.
| have a mental illness or a mental deficiency
that makes me incapable of realizing or
making rational decisions about finances.

[J Disability.
My physical disability causes me to be
unable to participate in a briefing in person,
by phone, or through the internet, even after |
reasonably tried to do so.

C] Active duty.
fam currently on active military duty in a
military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):
». You must check one:

| received a briefing from an approved credit
counseling agency within the 180 days before ! filed
this bankruptcy petition, and | received a certificate of
completion.

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

I received a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

I certify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after | made my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is safisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the appreved agency, along with a
copy of the payrnent plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadiina Is granted only for
cause and is limited to a maximum of 15 days.

}am not required to receive a briefing about credit
counseling because of:

[I Incapacity.
| have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

(1 Disability.
My physical disability causes me te be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasonably tried to
do so.

[] Active duty.
| am currently on active military duty in a military
combat zone.

if you believe you are not required to receive a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voiuntary Petition for individuals Filing for Bankruptcy

page 5
Case 1-20-40828-cec

Debtor 1

Pamela Denise Anderson

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known)

 

Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

CJ No. Go ta fine 16b.

ll Yes. Go to fine 17.

46b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

Ci No. Ge to line 166.

CF Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

CINo. |amnot filing under Chapter 7. Go to line 18.

Myes, fam filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
’ are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses HENo

are paid that funds will

be available for Tl Yes

distribution to unsecured

creditors?
18. How many Creditorsdo = 4.49 CL) 4,060-5,000 (1 25,001-50,000

you getimate thatyou = go.99 D 5001-10,000 C 50,004-100,000

: 1 100-499 Cl 16,001-25,000 (J More than1 00,060
C1 200-999

19. How much do you Wi $0 - $50,000 [1 $1,000,001 - $10 million 1 $500,000,001 - $4 billion

estimate your assets to
be worth?

TT $50,001 - $100,000
CJ $100,001 - $500,000
Ci $500,004 - $1 million

i $10,000,001 - $50 million
C] $50,000,001 - $100 million
(1 $100,060,001 - $500 million

C1 $1,0690,000,001 - $10 billion
EF] $10,000,000,001 - $50 bilfion
[J More than $50 billion

 

20. How much do you
estimate your liabilities
to he?

C1 $0 - $50,000

[1 $50,001 - $100,000
Mi $100,001 - $500,000
C1] $500,004 - $4 million

C $4,000,001 - $10 million

O $16,000,001 - $50 million
C] $56,000,001 - $100 million
C} $100,000,001 - $500 million

1] $500,000,004 - $1 billion

1 $1,000,600,001 - $10 billion
C1 $10,000,000,004 - $50 billion
CJ More than $50 billion

 

clusee Sign Below

For you

| have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.

If} have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
United States Code. | understand the relief available under each chapter, and 1 choose to proceed under Chapter 7.

if no attorney represents me and | did not pay or agree to pay someone who js not an attorney to help me fill out this
document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request retief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a

bapig@uptcy case can resulfn fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
) Otel)

Pamela Denise Anderson Signature of Debtor 2

Signature of Debtor 1

Executed on February &, 2020 Executed on

MM /DDIYYYY

 

 

MM /DD I YYYY

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 6
Case 1-20-40828-cec

Debtor 1

Pamela Denise Anderson

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known)

 

For your attorney, if you are
represented by one

Hf you are not represented by
an attorney, you do not need
to file this page.

i, the attorney for the debtor(s} named in this petition, declare that | have informed the debtor(s) about eligibility to proceed
under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
for which the person is eligible. | also certify that | have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
and, in a case in which § 707(b}(4)(D) applies, certify that | have no knowledge after an inquiry that the information in the

schedules filed with the petition is incorrect.

Date

 

Lif for N te
1. Atforneytor Debtor J

Jéffrey B. Peltz

Printed name

Jeffrey B. Peltz, PC

February 8, 2020

 

MM/DD/YYYY

 

Firm name

26 Court Street
Suite 503
Brooklyn, NY 11242

 

Number, Street, City, State & ZIP Code

Contact phone 718-625-0800 Email address

 

jeff@aaalawyer.com

 

 

Dar number & State

 

Official Form 101

Voluntary Petition for individuals Filing for Bankruptcy

page 7
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identify your case:

Debtor 4 Pamela Denise Anderson
Firat Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe. EASTERN DISTRICT OF NEW YORK

 

Case number
{if known} (1 Check if this is an

amended filing

 

 

 

Official Form 106Sum

Summary of Your Assets and Liabilities and Certain Statistical Information 125

Be as complete and accurate as possible. If two married people are filing together, both are equally responsibie for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

BCG” Summarize Your Assets

 

 

1. Schedule A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Schedule A/B...... cscs ssrsee recesses ceeteeeeseeetetesereneeeeee cs titsnsninareueneanasentes $ 0.00
1b. Copy line 62, Total personal property, from Schedule ALB... cei ececcsessssesnennssssteenssarsensssnsererssessseneseeeetans $ 13,309.57
1c. Copy fine 63, Total of all property on Schedule A/B......ccceecscessscsessscessnenennseneessesensaseeneaeteasatenesacinepenerereeneren sates $ 13,309.57

Summarize Your Liabilities

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

2a, Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part t of Schedule D... $ 20,414.00
3. Schedule EF: Creditors Who Have Unsecured Claims (Official Form 106E/F}
3a. Copy the total claims from Part 1 (priority unsecured claims) from fine Ge of Schedule EVP... eines $ 12,059.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.....eceereens $ 166,626.03
Your total liabilities | $ 199,099.03

 

 

 

MUeHE SuUMMarize Your Income and Expenses

4. Schedule |: Your income (Official Form 106/)
Copy your combined monthly income from line 12 of Schedule hosccscccscersseserssrenescceseeceeeeeaciseeenesseeeaciaisantss $ 4,423.00

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 226 Of Schedule Jo... cesses serssrereienenrecens eeaaeniirericieats $ 4,123.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
CO No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

Mo Yes
7. What kind of debt do you have?

Wi «Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
hausehold purpose.” 11 U.S.C. § 104(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

[1] Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this farm te
the court with your other schedules.

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of2

Softwara Copyright {c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor? Pamela Denise Anderson Case number (if known)

 

 

8 From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form

 

 

 

 

 

 

 

 

 

 

122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 5,833.34

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
“From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) $ 6.00

9b. Taxes and certain other debts you owe the government. (Copy fine 6b.} $ 12,059.00

9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00

Od. Student loans. (Copy line 6f.} $ 76,825.00

Ge. Obligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 6g.) 0.00

9f. Dabts to pension or profit-sharing plans, and other similar debts. (Copy line Sh.) +$ 0.00

9g. Total. Add lines 9a through $f. $ 88,884.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 2 of 2

Software Copyright (c} 1996-2020 Best Case, LLO - www.bestcase.com

Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identify your case and this filing:

Debtor 1 Pamela Denise Anderson
First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Narae Middle Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number Ol Cheek if this is an
amended filing

 

 

Official Form 106A/B
Schedule A/B: Property 4215

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are fillng together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number {if known).
Answer every question.

 

EEE Describe Each Residence, Sullding, Land, or Other Real Estate You Own or Have an Interest In

 

4. Do you own or have any legal or equitable interest in any residence, building, land, or sirailar property?

Wl No. Go to Part 2.
Cl Yes. Where js the property?

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

[1 No
Yes
. Nissan : ; Bo not deduct secured claims or exemptions. Put

3.1 Make: Who has an interest in the property? Chack one the amount of any secured claims on Schedule D-
Model: Murano WB bebtor + only Crediters Who Have Claims Secured by Property.
Year: 2015 C1 debtor 2 onty Current value of the Current value of the
Approximate mileage: 43000 D1 Debtor 4 and Debtor 2 only entire property? portion you own?
Other information: C1 At teast one of the debtors and another

 

O Check if this is community property $11,159.00 $11,159.00

(see instructions)

 

 

 

 

 

4, Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

MI No
Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

Jpages you have attached for Part 2, Write that number here . cyeeeraeasaacaartevenesessevneseeneaanceviseae => $11,159.00

 

 

 

 

Bescribe Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the foliowing items? Current value of the
portion you own?
Bo not deduct secured
claims or exemptions.

 

Official Form 106A/8 Schedule A/B: Property page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcasa.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor 1 Pamela Denise Anderson Case number (if known)

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

CT] No
WM Yes. Describe.....

 

| Furniture and Furnishings $700.00

 

 

7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
Ci No

Wi Yes. Describe.....

 

| Cell phone and television | $500.00

 

8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections, memorabilia, collectibles

MI No
EC] Yes. Describe...

9, Equipment for sports and hobbies
Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, paol tables, golf clubs, skis; canoes and kayaks: carpentry tools;
musical instruments

No
(Yes. Describe...

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Mino
C] Yes. Describe...
44. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

CI No
Wl Yes. Describe...

 

| Clothing $100.00

 

12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver

HNo
CO Yes. Describe...

43. Non-farm animais
Examples: Dogs, cats, birds, horses

Mi No
[J Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
Ro
([] Yes. Give specific information...

 

15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here seevenees $1,300.00

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Deo not deduct secured

Official Form 106A/B Schedule A/B: Property page 2
Software Copyright {c) 1996-2020 Best Case, LLG - www.besicase.com Best Case Bankruptcy

 
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor 4 Pamela Denise Anderson Case number (if known)

claims or exemptions.

46. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

CI No
Mesos ccs cscccssecstssscssessesseccscestesuesssesseesuesanvsseesiessussseesatsneeceesestsveesuseseucssees

Cash on hand $75.00

 

17. Beposits of money
Exampies: Checking, savings, or other financial accounts; certificates of deposit; shares In credit unions, brokerage houses, and other similar

institutions. if you have multiple accounts with the same institution, list each.

CO No

institution name:

17.1. Checking Municipal Credit Union $8.00

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HE No

CV VeS..cccccccesee: Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture
MNo

C] Yes. Give specific information about them.............0
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

Hino

CJ Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples; Interests in IRA, ERISA, Keogh, 401(k), 463(b), thrift savings accounts, or other pension or profit-sharing plans

CiNe

Wl Yes. List each account separately.
Type of account: Institution name:

403B Retirement account $767.57

 

22. Security deposits and prepayments
Your share of ail unused deposits you have made so that you may continue service or use from a company
Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

MNo
2 7: ee Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

MNo

CO Yes Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ §30(6)(1), 529A(b), and §29(b}(1).

Mo
OD Yes... ccccccsee institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests In property (other than anything listed in line 1), and rights or powers exercisable for your benefit
HNo
C] Yes. Give specific information about them...

Official Form 106A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2020 Bast Case, LLC - www.besicase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor 1 Pamela Denise Anderson Case number (if known)

 

26. Patents, copyrights, trademarks, trade secrets, and other intellectuai property
Examples: Internet damain names, websites, proceeds from royalties and licensing agreements

MNo
[3 Yes. Give specific information about them...

27, Licenses, franchises, and other genera intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MNo
OO Yes. Give specific information about them...

Money or property owed fo you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
Hi No
[1 Yes. Give specific Information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

Mi No
C Yes. Give specific information......

30. Other amounts someone owes you
Examples; Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

Mi No
C) Yes. Give specific information..

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

MNo

C1 Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

MNo
Cl] Yes. Give specific information.

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

MiNo
(Yes. Describe each claim.........

34. Other contingent and uniiquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
BNo
Ci Yes. Describe each claim.........

35. Any financial assets you did not already list
Mo
[] Yes. Give specific information.

 

 

 

 

 

 

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here... tester senpeveeeeenavianninns ween $850.57
ee Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
Official Form 106A/B Schedule A/B: Property page 4

Software Copyright (c} 1996-2020 Best Case, LLC - www.bastcase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor 1 Pamela Denise Anderson Case number (if known)

 

37. Do you own or have any legal or equitable interest In any business-related property?
IE No. Go to Part.

C3 Yes. Go to line 38.

[uaa Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an interest In.
If you own or have an interest in farmiand, fist ifin Part 1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wl No. Ga to Part 7.
CO Yes. Go to line 47.

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

§3. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

Mi No
C1 Yes. Give specific information.........

 

54. Add the doilar value of all of your entries from Part 7. Write that number Were... cee eeeeseeeeeeees $0.00

 

 

 

List the Totals of Zach Part of this Form

 

 

 

 

 

 

55. Part‘: Total rea! estate, line 2 jecenactsnodsueaueusneaneaseneneeneneneneesaeninnat peereaees paseeeanense $0.00
56. Part 2: Totai vehicles, line 5 $11,159.00

57. Part 3: Total personal and household items, line #5 $1,300.00

58. Part 4: Total financial assets, line 36 $850.57

59. Part 5: Total business-related property, fine 45 $0.00

60, Part 6: Total farm- and fishing-related property, line 52 $0.00

61. Part 7: Total other property not listed, line 54 + $0.00

62. Total personal property. Add lines 56 through 61... $13,309.57 Copy personal property total $13,309.57
63. Total of all property on Schedule A/B. Add line 55 + line 62 $13,309.57
Official Form 406A/B Schedule A/B: Property page 5

Software Copyright (c} 1996-2020 Best Case, LLG - www.besicase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identify your case:

Debtor 4 Pamela Denise Anderson
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number
(fF known) ( Check if this is an

amended filing

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt aig

 

Be as complete and accurate as possible. If two manied people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known}.

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that iimits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt
1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing wih you.
(J You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522{b)(3)
Mf You are claiming federal exemptions. 11 U.S.C. § 522(b}(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

“Brief description of the property and liné.on 3°):

esc f th Current value of the ©:
- Schedule A/B that lists this property

portion you own .
“ Copy the value trom

= Amount of the exemption you clalm 2:0: Specific laws that allow exemption ©...

   
      
 

    
  

         

“Check only one box for each exemption.

 

 

 

 

 

 

 

 

 

 

 

 

 

SOS EE SE OE Sohedule AMR oo O SI ph BS i:
Furniture and Furnishings $700.00 i $700.00 11 U.S.C. § 522(d}(3)
Line from Schedule A/S: 6.1

OC 400% of fair market value, up to
any applicable statutory limit
Cell phone and television $500.00 i $500.00 11 U.S.C. § 522{d}(3)
Line from Schedule A/B: 7.1
C1 100% of fair market value, up to
any applicable statutory limit
Clothing $100.00 i $100.00 11: U.S.C. § 522(d}{3)
Line from Sehedule A/B: 11.1
C1 100% of fair market value, up to
any applicable statutory limit
Cash on hand $75.00 Hl $75.00 11 U.S.C. § 522(d}{5)
Line from Schedule A/B: 16.4
OC 400% of fair market value, up to
any applicable statutory limit
Checking: Municipal Credit Union $8.00 i $8.00 11 U.S.C. § 522(d)(5)
Line from Schedule A/B: 17.1
C1 100% of fair market value, up to
any applicable statutory limit
Official Farm 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1995-2020 Best Case, LLC - www.besicase.com Bast Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor t+ Pamela Denise Anderson Case number (if known}

 

      
   

  
  
  

‘Brief description of the property and line on” Current value of the -" Amount of the exemption you claim...”

“Specific laws that allow exemption
Schedule A/B that lists this property «> - portion you own |. BE eran :

  
 
  

“Copy the value from... Check only one box for each exemption
os Schedule A/B BEM a SURE: Bs CT an

$767.57 $767.57 117 U.S.C. § 522(d)(12)
Ci 100% of fair market value, up to
any applicable statutory limit

 

403B: Retirement account
Line from Sehedule A/B: 21.1

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

Mi No
C Yes, Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O Ne
Cl Yes
Official Form 106C Schedule C: The Property You Claim as Exempt page 2 of 2

Software Copyright (o} 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec

Fill in this information to identify your case:

Debtor 1 Pamela Denise Anderson

Doc 1. Filed 02/08/20

Entered 02/08/20 12:58:00

 

First Name Middle Name Last Name

Debter 2

 

{Spouse ff, filing) First Name Middla Name Last Name

EASTERN DISTRICT OF NEW YORK

United States Bankruptcy Court for the:

 

Case number
(if known)

 

 

 

Official Form 106D

Schedule D: Creditors Who Have Claims Secured by Property

fC Check if this is an
amended filing

12115

 

Be as complete and accurate as possible. If two married peopte are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fili it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case

number (if known).
4. Do any creditors have claims secured by your property?

CI No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.

Hf Yes. Fill in all of the information below.
List All Secured Claims

 

 

 

 

 

 

 

 

 

 

 

: . . ag . Column A Column B Column C
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
for each claim. tf more than one creditor has a particular claim, jist the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
vatue of collateral. claim If any
2.1 | Westlake Financial Describe the property that secures the claim: $20,414.00 $11,159.00 $9,255.00
Creditors Name 2015 Nissan Murano 43000 miles
Attn: Bankruptcy
A i im Is:
Po Box 76809 as ofthe date you file, the claim Is: Check ali that
Los Angeles, CA 90054 CO contingent
Number, Strest, Cily, State & Zip Coda CO unliquidated
CJ Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
ME debtor 1 only Bian agreement you made (such as mortgage or secured
EJ Debtor 2 only car loan)
TC pebtor 4 and Debtor 2 only Ci Statutory lien (such as tax #en, mechanic's lien)
CI Atleast one of the debtors and another 7 Judgrnent lien from a lawsuit
(1 Check if this claim relates toa (J other (including a right to offset}
community debt
Date debt wasincurred 11/2018 Last 4 digits ofaccountnumber 1996
Add the dollar value of your entries in Column A on this page. Write that number here: $20,414.00
If this is the last page of your form, add the doliar value totais from ail pages.
Write that number here: $20,414.00

List Others to Be Notified for a Debt That You Already Listed

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here, Similarly, lf you have more
than one creditor for any of the debts that you listed In Part 4, Ist the additional creditors here. If you do not have additional! persons fo he notified for any

debts in Part 1, do not fili out or submit this page.

Official Form 186D
Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com

Schedule DB: Creditors Who Have Ciaims Secured by Property

page 1 of t
Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

TMM MOSUL meee R meet CL

Debtor 1 Pamela Denise Anderson
First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middle Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number
(if known) FE] Check if this is an
amended filing

 

 

 

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

 

Be as complete and accurate as possible. Use Part 1 for credifors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired teases that could result in a clalm. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. if more space fs needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

List All of Your PRIORITY Unsecured Claims
41. Do any creditors have priority unsecured claims against you?
CJ No. Go to Part 2.

 

Mi ves.

2. List all of your priority unsecured claims. if a creditor has more than one priority unsecured claim, list the creditor separately for each claim, For each claim fisted,
identify what type of claim it is. fa claim has both priority and nonpriority amounts, fist that claim here and shaw both priority and nonpriority amounts. As much as
possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill out the Continuation Page of
Part 1. if more than one creditor holds a particular claim, list the other creditors in Part 3.

{For an explanation of each type of claim, see the instructions for this forma in the instruction bookiet.)

 

 

 

 

Total claim Priority Nonpriority
amount amount
internal Renenue Service Last 4 digits of account number 8439 $12,059.00 $12,059.00 $0.00
Priority Creditors Name
Stop 6525 (SP CiS) When was the debt incurred? 2014 TO 2048
Kansas City, MO 64999-0025
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one. oO Contingent
Mi Debtor 4 only i Unliquidated
Ci Debtor 2 only C7 Disputed
[ vebtor 4 and Debter 2 only Type of PRIORITY unsecured claim:
[J At least one of the debtors and another CJ Domestic stpport obligations
EF] Check if this claim Is fora community debt Ml axes and certain other debts you owe the government
Is the claim subject to offset? C1 ciaims for death or personal injury while you were intoxicated
Mo CO other. Specify
DG ves Income Tax

 

List All of Your NONPRIORITY Unsecured Glaims

3. Do any creditors have nonpriority unsecured claims against you?

[l No. You have nothing to report in this part. Submit this form fo the court with your other schedules.
MF ves.

4. List all of your nonpriority unsecured claims In the alphabetical order of the creditor who holds each claim. if a creditor has more than one nonpriority
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not fist claims already included in Part 1. if more
than one creditor holds a particular claim, list the other creditors in Part 3.ff you have more than three nonpriority unsecured claims fill out the Continuation Page of
Part 2.

Total claim

Official Form 108 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 10711
Software Copyright (c} 1996-2020 Bes! Case, LLC - www.bestcase.com 51177 Best Casa Bankruptcy
Case 1-20-40828-cec

Debtor1 Pamela Denise Anderson

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 1530 Eastern Prkwy, HDFC Last 4 digits of accountnumber 8439 $18,657.03
Nonpriority Creditor's Name
1530 Eastern Prkwy, HDFC When was the debt incurred? 2016 TO 2017
Brooklyn, NY 11233
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
WR pebtor 1 only Oo Contingent
C] Debtor 2 only C1 untiquidated
CO debtor 1 and Debtor 2 only IF] Disputed
[1] At least one of the debtors and another Type of NONPRIORITY unsecured cialm:
C1 check if this claim is fora community C1 student loans
debt C Obfigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino CZ Debts to pension cr profit-sharing plans, and other similar debts
1 Yes MH other. Speciy Rent arrear

Acceptance Now Last 4 digits of accountnumber 0284 $7,525.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt Incurred? 07/15 to 10/15
§501 Headquarters Drive
Plano, TX 76024
Number Street City State Zip Code As of the date you file, the claim is: Check afl that apply
Who Incurred the debt? Check one.
Mf Debtor 4 only C1 contingent
C) Debtor 2 oniy I unliquidated
C1 Debtor 1 and Debtor 2 only W disputed
1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C Check if this claim is fora community C1 student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bino Ci Debts to pension or profit-sharing plans, and other similar debts
C] Yes MM other. Specity Rental Agreement for Furniture

43 Aes/pheaaelt Last 4 digits of accountnumber 0012 $5,538.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? 04/03
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Cade As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
ME Debtor 4 only Oi Contingent
F pebtor 2 only Di untiquidated
[3 Debtor 1 and Debtor 2 only C4 Disputed
[1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
(] Check if this claim is fora community MM Student oans
debt C obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mi No E] Debts to pension or profit-sharing plans, and other similar debts
Fl Yes [1] other. Specify

Educational Loan
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 11

Software Copyright (c) 1996-2020 Best Gase, LLG - www.bestcase,com

Besi Case Bankruptcy
Case 1-20-40828-cec

Debtor’ Pamela Denise Anderson

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (it known}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 Aes/pheaaelt Last 4 digits of account number 0014 $7,063.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? 09/08
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
MM pebtor 1 only CO Contingent
CO debtor 2 only unliquidated
EF Debtor ¢ and Debtor 2 only C1 disputed
EJ at teast one of the debtors and another Type of NONPRIORITY unsecured clalm:
C1 check if this claim is fora community IM student loans
debt C1 obligations arising aut of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
no DC bebts ta pension or profit-sharing plans, and other similar debts
1 ves CJ other. Specify
Educational Loan
4.5 Aes/pheaaelt Last 4 digits of accountnumber 0010 $12,893.00
Nonpricrity Creditor's Name
Attn: Bankruptcy When was the debt incurred? 09/07
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Code As of the date you file, the claim is: Gheck all that apply
Who incurred the debt? Check one.
WI Debtor 4 only O Contingent
[1 Debtor 2 onty F untiquidated
J Debtor 1 and Debtor 2 only O bisputed
(C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(J check if this claim is fora community MM student toans
debt tJ Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Bo CI Debts to pension or profit-sharing plans, and other similar debts
Ci Yes C1 other. Spacify
Educational Loan
4.6 Aes/pheaaelt Last 4 digits of account number 0009 $15,599.00
Nonpricrity Creditcr’s Name
Attn: Bankruptcy When was the debt incurred? 08/06
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Cade As of the date you file, the clalm is: Check all that apply
Who incurred the debt? Check one.
WI bebtor 1 only C1 contingent
C1 vebtor 2 only IF unliquidated
(3 Debtor 1 and Debtor 2 only 1 Disputed
(0 At least one of the debtors and another Type of NONPRIGRITY unsecured claim:
CO) check if this claim is fora community Mt student loans
debt C1 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
REnNo C1 Debts to pension or profit-sharing plans, and other similar debts
Ci ves Ci other. Specify
Educational Loan
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 11

Software Copyright (c) £996-2020 Best Case, LLG ~ www. bestcase.com

Best Case Bankruptcy
Case 1-20-40828-cec

Debtor? Pamela Denise Anderson

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47 Aesi/pheaaelt Last 4digits of accountnumber 0008 $9,886.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? 09/05
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Code As of the date you file, the claim Is: Check all that apply
Who incurred the debt? Check one.
Mi debtor t oniy a Contingent
C1 Debtor 2 only D1 uUniiquidated
CO Debtor 1 and Debtor 2 oniy D1 Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
[J Check if this claim is fora community IM student loans
debt E] Obligations arising out of a separation agreement or divorce that you did rot
Is the claim subject to offset? report as priority claims
Wino C7 Debts to persion or profit-sharing plans, and other similar debts
Ol yes CO other. Specify
Educational Loan
Aes/pheaaelt Last 4 digits of account number 0007 $6,454.00
Nonpriority Creditors Name
Attn: Bankruptcy When was the debt incurred? 09/04
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
@ Debtor 1 only C1 Contingent
CO pebtor 2 only OI untiquidated
C1] Debtor 1 and Debtor 2 only 1 pisputed
(1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 Check if this claim Is fora community MM Student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino C1 Debts to pension of profit-sharing plans, and other similar debts
C ves O other. Specify
Educational Loan
49 Aes/pheaaelt Last 4 digits of account number 0006 $6,601.00
Nonpriority Creditors Name
Attn: Bankruptcy When was the debt incurred? 08/03
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Code As of the date you file, the claim is: Check alf that apply
Who Incurred the debt? Check one.
Wf bebtor i only C1 Contingent
CF Debtor 2 onty 1 unliquidated
C1 Debtor 4 and Debtor 2 only C1 disputed
C1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
CJ Check if this claim Is for a community MM student loans
debt [J Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
| CI Debts to pension or profit-sharing plans, and other similar debts
OC yes CO other. Specify
Educational Loan
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 11

Software Copyright {0} 1996-2020 Bast Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 1-20-40828-cec

Debtor? Pamela Denise Anderson

 

 

 

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known}

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c} 1996-2020 Bast Gase, LLC - wew.basicase.com

6 Aes/pheaaelt Last 4 digits ofaccount number 0005 $3,164.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? 09/08
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Code As of the date you file, the claim Is: Check ali that apply
Who incurred the debt? Check one.
@ Debtor 4 only C1 Contingent
Ci Debtor 2 only 2 unliquidated
C1 Debtor 1 and Debtor 2 only CO Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(3 Check if this claim Is for a community Mf Student loans
debt (J obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Hino CO debts to pension or profit-sharing plans, and other similar debts
N
O ves C1 other. Spacify
Educational Loan
44
1 Aes/pheaaelt Last 4 digits ofaccount number 0004 $1,229.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? o8/06
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Code As of the date you file, the ciaim Is: Check all that apply
Who incurred the debt? Check one.
WB debtor 4 onty C1 contingent
1 Debtor 2 only C unliquidated
C1 Debtor 1 and Debtor 2 only C1 pisputed
C1 Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
CO check if this claim is for a community MM student foans
debt © Obligations arising out of a separation agreement or divorce that you did not
ls the clalm subject to offset? report as priority claims
Bno CI Debts to pension or profit-sharing plans, and other similar debts
C1 ves CJ other. Specify
Educational Loan
44
2 Aes/pheaaelt Last 4 digits of accountnumber 0003 $1,562.00
Nonpriority Creditor's Name
Attn: Bankruptcy When was the debt incurred? 09/05
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mf Debior 4 only C1 Contingent
CI pebtor 2 only oO Unliquidated
CO) pebter 1 and Debtor 2 only C1 bisputed
(1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
C check if this claim is fora community M@ student loans
debt CO obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Ho C1 Debts to pension or profit-sharing plans, and other similar debts
CQ Yes C] other. Specify
Educational Loan
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 11

Best Case Bankruptcy
Case 1-20-40828-cec

Debtor1 Pamela Denise Anderson

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known)

 

 

 

 

3 Aes/pheaaelt
Nonpriority Creditor's Name
Attn: Bankruptcy
Po Box 2461

Harrisburg, PA 17105
Number Street City State Zip Code

Who incurred the debt? Check one.

 

 

i peptor 4 only

(J Debtor 2 only

(1 Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another
[I check if this claim is fora community

 

Last 4 digits ofaccount number 0002 $3,418.00

When was the debt incurred? 09/04

 

As of the date you file, the claim Is: Check all that apply

O contingent
CO unliquidated

O Disputed
Type of NONPRIORITY unsecured claim:

a Student loans

 

 

 

 

 

 

 

 

 

 

 

debt Z obigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as prlority claims
Bi no [1 Debts to pension or profit-sharing plans, and other simitar debts
C] yes 0 other. Specity
Educational Loan
44
4 Aes/pheaaelt Last 4 digits of account number 0001 $3,418.00
Nonpriority Creditors Name
Attn: Bankruptcy When was the debt incurred? 08/03
Po Box 2461
Harrisburg, PA 17105
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Mi debtor 1 only Ci Contingent
C1 Debtor 2 only C1 unliquidated
C1 Debtor 4 and Debtor 2 only Ci disputed
[] At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(J Check if this claim is fora community MM Student toans
debt C1 obtigations arising out of a separation agreement or divorce that you did nat
ts the claim subject to offset? report as priority claims
xo [1 Debts to pension or profit-sharing plans, and other similar debts
Ci yes C1 other. Specify
Educational Loan
44

 

 

& AmeriCreditiGM Financial
Nonpriority Creditor's Name
Attn: Bankruptcy
Po Box 183853

Arlington, TX 76096
Number Street City State Zip Code

Who incurred the debt? Check one.

 

WM Debtor 1 only

(J Debtor 2 only

C Debtor 1 and Debtor 2 only

[2 At least one of the debtors and another
(CA check if this claim is fora community

Last 4 digits of account number 4985 $19,147.00

When was the debt incurred? 42/13 to 7i15

 

As of the date you file, the claim is: Check ail that apply

CJ Contingent
[J unliquidated

O Disputed
Type of NONPRIGRITY unsecured ciaim:

[J Student toans

 

 

debt oO Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Mino C1] pebts to pension or profit-sharing plans, and other similar debts
Fl Yes other. Specify Automobile Loan Deficiency
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 6 of 11

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankrupicy
Case 1-20-40828-cec

Debtor1 Pamela Denise Anderson

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (it known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44 . . .
8 Credit Collection Service Last 4 digits of account number 7766 $103.00
Nonpriority Creditor’s Name
Attn: Bankruptcy When was the deht incurred? 2012 TO 2014
725 Canton St
Norwood, MA 02062
Number Street City State Zip Code As of the date you fife, the claim is: Check ail that apply
Who incurred the debt? Check one.
Mi pebtor 4 only oO Contingent
LZ Debtor 2 only CI untiquidated
0 pebtor 1 and Debtor 2 only C1 Disputed
C] At teast one of the debtors and ancther Type of NONPRIORITY unsecured claim:
CJ check if this claim is for a community [J student loans
debt C ontigations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Mi no 01 Debts to pension or profit-sharing plans, and other similar debts
1 Yes MM other. Specify Line of Credit (Assignee from Progressive)
44 .
7 Exeter Finance Corp Last 4 digits of account number 1004 $7,911.00
Noapriority Creditor’s Name
Po Box 166008 When was the debt incurred? O47 to 4/18
Irving, TX 75016
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml Debtor ¢ oniy CD Contingent
ED Debtor 2 onty C] Unliquidated
© Debtor 1 and Debtor 2 only C1 pisputed
D1 At teast one of the debtors and another Type of NONPRIORITY unsecured claim:
Cl check if this claim is for a. community CJ student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
lt tio (1 Debis to pension or profit-sharing plans, and other similar debts
C1 ves Mf other. Specify Car loan (Car Surrendered as of 04/2018)
44

 

 

B LYNV Funding
Nonpricrity Creditor’s Name
Po Box 10497

Greenville, SC 29603
Number Street City State Zip Code

Who incurred the debt? Check one.

Mi Debtor 1 only

Ci Debtor 2 only

C] Debior 1 and Debtor 2 only

(2 At least one of the debtors and anather

 

 

C1 check if this claim is fora community

Last 4 digits of account number 1566 $632.00

When was the debt incurred? 2015 TO 2017

 

As of the date you file, the claim is: Check all that apply

© contingent
CI unliquidated

C1 pisputed
Type of NONPRIORITY unsecured claim:

T] student loans

 

 

debt Cl obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Eno C Debts to pension or profit-sharing plans, and other similar debts
C] yes MM other. Specify Credit Card
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 7 of 11

Software Copyright (c} 1996-2020 Bast Case, LLC - www.bestcase.com

Best Case Bankrupicy
 

 

 

Case 1-20-40828-cec

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1995-2020 Best Case, LLC - www.bestcase.com

Debtor 1 Pamela Denise Anderson Case number (if xnown}
44
9 Masood Akhlaq Last 4 digits of account number 8439 $5,000.00
Nonpriority Creditor's Name
106-26 77 Street When was the debt incurred? 07/2017 TO 02/2018
Ozone Park, NY 11417
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Wl debtor ¢ only Oi contingent
© Debtor 2 only CO unliquidated
D Debtor 4 and Debtor 2 only OO disputed
CO Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
i Check if this claim is fora community CJ student loans
debt C1 obligations arising out of a separation agreement or divorce that you did fot
ls the claim subject to offset? report as priority claims
Wi no CI Debts to pension or profit-sharing plans, and other similar debts
oO Yes Ez Other. Specify Rent arrear
4.2 .
0 Mavis Edward Sealey Last 4 digits of account number 8439 $4,200.00
Nonpriority Creditor's Name
23.19 Pacific Street When was the debt incurred? 2013 TO 2014
Brooklyn, NY 11233
Number Street City State Zip Cade As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
& Debtor 4 only Contingent
Ci pebtor 2 only C1 unliquidated
CD bebtor 1 and Debtor 2 only (1 Disputed
C1 At least one of the debtors and ancther Type of NONPRIORITY unsecured claim:
OO Check if this claim ls for a community C1 student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did nat
Is the claim subject to offset? report as priority claims
Hino [] Debts to pension or profit-sharing plans, and other similar debts
CI ves I other. specify Rent arrear
4.2 : ;
{ Nicole Pierre Last 4 digits of account number 8439 $10,468.00
Nonpriority Creditor's Name
668 Jamaica Avenue When was the debt incurred? 2015 TO 2016
Brooklyn, NY 11208
Number Street City State Zip Code As of the date you file, the claim is: Check ail that apply
Who incurred the debt? Check one.
I Debtor ¢ only C1 contingent
0 debtor 2 only oO Unliquidated
C1 Debtor 1 and Debter 2 only F) Disputed
7 Atieast one of the debtors and another Type of NONPRIORITY unsecured claim:
C1 cheek if this claim ts for a community C1 student loans
debt [1 Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
Hino (I Debis to pension or profit-sharing plans, and other similar debts
C3 Yes Mf other. Speciy Rent arrear
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Ciaims Page 8 of 11

Bast Case Bankruptcy
Case 1-20-40828-cec

Debtor? Pamela Denise Anderson

 

 

 

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996-2020 Bast Case, LLC - www.bestcase.com

2 Portfolio Recovery Last 4 digits of account number 3445 $417.00
Nonpriority Creditors Name
Attn: Bankruptcy When was the debtincurred? 04/19 to 08/17
120 Corporate Blvd
Norfold, VA 23502
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Ml Debtor 4 only oO Contingent
1D Debtor 2 only CJ Unliquidated
C2 Rebtor 4 and Debtor 2 only CD pisputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured claim:
(J check if this claim is for a community LJ student loans
debt (2) obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? repart as priority claims
Bno C1 bebts to pension or profit-sharing plans, and other similar debts
C1 ves Ml other. Specity Line of Credit (Assignee from Capital One)
4.2 .
3 Regional Acceptance Co Last 4 digits of account number 2404 $11,106.00
Nonpriority Creditors Name
Attn: Bankruptcy When was the debt incurred? 05/13 to 2016
Po Box 1487
Wilson, NC 27858
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who Incurred the debt? Check one.
ME bebtor 1 only O contingent
01 Debtor 2 only 0 Unliquidated
(3 Debtor 4 and Debtor 2 only CO Disputed
[] At least one of the debtors and another Type of NONPRIORITY unsecured ciaim:
Cl Check if this claim is fora community Ci Student loans
debt 7) Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as pricrity claims
Mino 1 Debts to pension or profit-sharing plans, and other similar debts
F) Yes Mf other. Specify Car Loan Deficiency
4.2
4 Transworld System Inc Last 4 digits of account number 7660 $135.00
Nonpriority Creditor’s Name
Attn: Bankruptcy When was the debt incurred? 03/19 to 08/17
Po Box 15618
Wilmington, DE 19850
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
i debtor 1 only CJ Contingent
C1 pebtor 2 only [7 Untquidated
[J Debtor 1 and Debtor 2 only a Disputed
C1 At least one of the debtors and another Type of NONPRIORITY unsecured clalm:
CJ Check if this claim is fora community CI student oans
debt Cj Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
Hino C] Debts to pension or profit-sharing plans, and other similar debis
C1 ves M otner. specify Assignee from National Grid
Official Form: 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 9 of 14

Best Case Bankruptcy
Case 1-20-40828-cec

Debtor! Pamela Denise Anderson

 

 

 

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known)

 

 

.* Yogeshwar Gamsam
Nonpriority Creditor's Name
126-25 Inwood Street
4FL

Jamaica, NY 11436

 

Number Street City State Zip Code
Who Incurred the debt? Check one.

Mf bebtor 4 only

CO Debtor 2 only

C) Debtor 1 and Debtor 2 only

C7 At jeast one of tha debtors and another
OO Check if this claim Is fora community

 

Last 4 digits of account number 8439 $4,500.00

When was the debt incurred?

03/2019 TO 10/2019

 

As of the date you file, the claim is: Check all that apply

CO contingent
C3 unliquidated

OO Disputed
Type of NONPRIORITY unsecured claim:

CG Student loans

debt

Is the claim subject to offset?

a No
yes

Gi Obligations arising out of a separation agreement or divorce that you did not
report as priority claims

C1 Debts to pension or profit-sharing plans, and other similar debts

@ other. Specify Rent arrear

 

 

List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notifled about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For example, if a collection agency
is trying to collect from you far a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the coliection agency here. Similariy, if you
have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

Name and Address

Capital One

Attn: GC/Bankruptcy
Po Box 30285

Salt Lake City, UT 84130

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 4.22 of (Check ene): CO part 4: Creditors with Priority Unsecured Claims
MF part 2: Creditors with Nonpricrity Unsecured Claims
Last 4 digits of account number 3445

 

Name and Address

Credit Control, LLC

5757 Phantom Dr Ste 336
Hazelwood, MO 63042

On which entry in Part 4 or Part 2 did you list the original creditor?

Line 4.18 of (Check one}: (J Part 1: Creditors with Priority Unsecured Claims
ME Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number 1566

 

Name and Address

Credit One Bank
Attn: Bankruptcy

Po Box 98873

Las Vegas, NV 89193

On which entry in Part 1 or Part 2 did you list the original creditor?
Line 4.18 of (Check one): [7] Part 1: Creditors with Priority Unsecured Claims

WM Part 2: Creditors with Nonoriority Unsecured Claims

Last 4 digits of account number 1566

 

Name and Address

Gutman, Mintz, Baker &
Sonnefeidt PC

813 Jericho Tpke

New Hyde Park, NY 11040

On which entry in Part ¢ or Part 2 did you list the original creditor?
Line 4.11 of (Check one): CJ Part 1: Creditors with Priority Unsecured Claims

MF Part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number

 

Name and Address

Internal Revenue Service
PO Box 21126
Philadelphia, PA 191474

On which entry in Part 1 or Part 2 did you fist the original creditor?
Line 2.1 of (Check one): WB part 1: Creditors with Priority Unsecured Claims
(I part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 8439

 

Name and Address
NATIONAL GRID

2400 SUNRISE HIGHWAY
7660

Bellmore, NY 11710

Gn which entry in Part 1 or Part 2 did you list the original creditor?

 

Line 4.24 of (Check one): C1 Part 4: Creditors with Priority Unsecured Claims
Mf part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number 7660

 

Name and Address

Official Form 106 E/F

On which entry in Part 1 or Part 2 did you list the original creditor?

Schedule E/F: Creditors Who Have Unsecured Claims

Software Copyright (c) 1996-2020 Best Case, LLC - www_besicase.com

Page 10 of 11
Best Case Bankruptcy
Case 1-20-40828-cec

Debtor? Pamela Denise Anderson

 

Progressive

Line 4.16 of (Check one):

11629 S. 700 E, Ste 100

Draper, UT 84020

Last 4 digits of account number

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known}

 

(7 Part 4: Creditors with Priority Unsecured Claims
ME part 2: Creditors with Nonopriority Unsecured Claims

7766

 

Name and Address
Ronald Moses

On which entry in Part t or Part 2 did you list the original creditar?

Line 4,1 of (Check one):

111 John Street, Ste 500
New York, NY 10038

Last 4 digits of account number

EJ Part 1: Creditors with Priority Unsecured Claims
8 art 2: Creditors with Nonpriority Unsecured Claims

7240

 

Name and Address

U.S. ATTORNEY {TAX DIV.)

On which entry in Part 1 or Part 2 did you list the original creditor?

Line 2.1 of (Check one):

41 PIERREPONT PLAZA, 16TH FL
Brooklyn, NY 11201

Last 4 digits of account number

WE part 1: Creditors with Priority Unsecured Claims
Cj Part 2: Creditors with Nonpriority Unsecured Claims

8439

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certaln types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C, §159. Add the amounts for each
type of unsecured claim.

Total
claims
from Part 1

Total
claims
from Part 2

Official Form 166 E/F

6a.

6b.
6c.
6d.

6e.

6f.

6g.
6h.

Si.

6).

Domestic support objigations

Taxes and certain other debts you owe the government
Claims for death or personal injury while you were Intoxicated

Other. Add all other priority unsecured claims. Write that amount here.

Total Priority. Add lines 6a through 6d.

Student loans

Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
Debts to pension or profit-sharing plans, and other similar debts

Other. Add all other nonpgiority unsecured claims. Write that amount
here,

Total Nonpriority. Add lines 6f through 63.

Schedule E/F: Creditors Who Have Unsecured Ciaims

Software Copyright (c) 1996-2020 Best Case, LLC - www.besicase.cam

 

 

 

 

 

Total Claim
6a g 0.00
6b. § 12,059.00
6. = § 0.00
Gd. g 0.00
Be. | § 42,059.00

Total Claim
eg 76,825.00
sg. 8 0.00
sh. § 0.00
fs 89,801.03
gj. 1 8 166,626.03

 

 

 

Page 11 of 11
Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identify your case:

Debtor 1 Pamela Denise Anderson
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing} First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number
{if known} EE] Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 42/15

 

Be as complete and accurate as pessibie. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach if to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
Mi No. Check this box and fife this form with the court with your other schedules. You have nothing else to report on this form.
C Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 166 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction bookiet for more exampies of executory contracts
and unexpired leases.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, Gity, State and ZIP Code

2.1

Name

Number Street

City State ZIP Gode
2.2

Name

Number Street

City State ZIP Code
2.3

Name

Number Street

City State ZIP Code
2.4

Name

Number Street

City State ZIP Code
2.5

Name

Number Street

City State ZIP Code

Official Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 of t

Software Copyrighl {c) 1996-2620 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fili in this information to identify your case:

Debtor 1 Pamela Denise Anderson
First Name Middle Name Last Name

 

Debtor 2
(Spouse if, filing} First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number
tf known) [ Check if this is an
amended filing

 

 

 

Official Form 106H
Schedule H: Your Codebtors 12115

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If fwo married
people are filing together, both are equally responsible for supplying correct Information. if more space is needed, copy the Additional Page,
fill it owt, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1, Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

BNo
OC Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.}

Hf No. Go to fine 3.
EJ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3, In Column 4, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D}, Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Coiumn 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2; The creditor to whom you owe the debt
Name, Number, Streat, Cily, State and ZIP Code Check all schedules that apply:
3.1 C1 Schedule D, line
Name OO Schedule E/F, line
1 Schedute G, line
Number Street
City State ZIP Code
[3.2 | CI Schedule D, line
Name CJ Schedule E/F, jine
"J Schedule G, line
Number Street
City Siate ZIP Code
Official Form 106H Schedule H: Your Gadebtors Page 1 of 4

Software Copyright (c} 4996-2020 Best Case, LLC - www.bestcase.com Saest Gase Bankruptcy

 
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identi

Debtor 4 Pamela Denise Anderson

 

Debtor 2
(Spouse, if filing}

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number Check if this is:
{IF known) C1 An amended filing

[] A supplement showing postpetition chapter
13 income as of the following date:

Official Form 106i MM? DDIYyYY
Schedule |: Your Income 42145

Be as complate and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. {f you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment

 

 

 

 

 

 

 

 

 

 

information. : eee
if you have more than one job, Employed Ml Employed
attach a separate page with Employment status 0
information about additional Cj Not employed Not employed
employers. . : : .
ploy Occupation Director of Social Services
Include part-time, seasonal, or . , ;
self-employed work, Employer's name African American Planning

 

Occupation may include student Employer's address 89-34 162
es : - nd Street
or homemaker, if it applies. Jamaica, NY 11432

 

How long employed there? 20 Years

 

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

if you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

 

 

 

 

List monthly gross wages, salary, and commissions (before all payrall

 

 

 

2. deductions). If not paid monthly, calculate what the monthly wage would be. 2 $ 5,833.00 $ 0.00
3. Estimate and list monthly overtime pay. 3. +$ 0.00 + 0.00
4. Calculate gross Income. Add line 2 + line 3. 4. | $ 5,833.00 $ 0.00

 

 

 

 

 

 

Official Form 106] Schedule I: Your Income page 1
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor1 Pamela Denise Anderson Case number (if known}

Copy tine 4 here 4. 5,833.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. §$ 1,515.00 $ 0.00
5b. Mandatory contributions for retirement plans 5b. § 43.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 «$ 0.00
5d. Required repayments of retirement fund loans Sd. $ 0.00 «6$ 0.00
Se. Insurance Se. § 152.00 $ 0.00
5f. Domestic support obligations Sf  § 0.00 $ 0.00
Sg. Union dues 5g. $ 0.00 «6§$ 0.00
5h. Other deductions. Specify: 5h.t § 0.00 + $ 0.00
Add the payroll deductions. Add lines 5a+5b+5ce+5d+5e+5f+5g+Sh. 6 = §$ 1,710.00 $ 0.00
Calculate total monthly take-home pay. Subtract line 6 from line 4. % 6 4,123.00 $ 0.00
List ali other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ardinary and necessary business expenses, and the total
monthly net income. 8a. $ 0.00 6§ 0.00
8b. Interest and dividends 8b. $ 0.00 $ 0.00
&c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. $ 0.00 «6$ 0.00
8d. Unemployment compensation éd. $ 0.00 $ 0.00
Be. Social Security Be. $ 0.00 ¢ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: of. § 0.00 $ 0.00
8g. Pension or retirement income 8g. § 0.00 $ 0.00
8h. Other monthly income. Specify: &h.t $ 0.00 + $ 0.00
9. Addall other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. {$ 0.00 § 0.00
10, Calculate monthly income. Add line 7 + line 9. 10./$ 4,123.00 | +| $ 0.00/=$ 4,123.00
Add the entries in fine 10 for Debtor 1 and Debtor 2 or nor-fiting spouse.
44. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions fram an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00
42. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Cerfain Liabilities and Related Dafa, if it
applies $ 4,123.00
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
a No.
Oo Yes. Explain: |
Official Form 1868 Schedute I: Your Income page 2

 

 

 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fitl in this information to identify your case:

 

 

 

Debtor 1 Pamela Denise Anderson Check if this is:

EI An amended filing
Debtor 2 (7 A-supplement showing postpetition chapter
(Spouse, if filing) 43 expenses as of the following date:
United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK MM/DD/Y¥Y¥YY

 

Case number
Gf known}

 

 

 

Official Form 106J
Schedule J: Your Expenses 1245

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additionai pages, write your name and case
number {if known). Answer every question.

Describe Your Household

 

1. Is this a joint case?

Mf No. Go to fine 2.
C Yes. Does Debtor 2 five In a separate household?

[I No
C1 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Doyouhave dependents? ME No

 

 

 

 

 

Do not fist Debtor 1 and Cl Yes, _ Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. each dependent.............. Debtor 1 or Debtor 2 age live with you?
Do not state the
dependents names. OO Yes
CD No
CO Yes
No
OD Yes
OONe
Cl Yes
3. Do your expenses include M No

expenses of people other than oq
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule i: Your income
{Official Form 1061.)

 

4. Fhe rental or home ownership expenses for your residence. Include first mortgage

 

 

 

 

 

payments and any rent for the ground or fot. 4.3% 2,350.00

If not included in line 4:

4a. Real estate taxes 4a. $ 0.00

4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00

4c, Home maintenance, repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. § 0.00

 

Official Form 106J Schedule J: Your Expenses page 1
Case 1-20-40828-cec Doc1 Filed 02/08/20

Debtor! Pamela Denise Anderson

6.

oM

10.

12.

13,
14,
15.

16.

17.

18.

19.

20.

21.
22.

23.

24.

Official Form 106J

 

Entered 02/08/20 12:58:00

Case number Gf knowa)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utilities:
6a, Electricity, heat, natural gas 6a. $ 0.00
6b, Water, sewer, garbage collection 6b. $ 0.00
6c, Telephone, ceil phone, Internet, satellite, and cable services 6c. $ 150.00
6d. Other. Specify: 6d. $ 0.00
Food and housekeeping supplies 7. $ 450.00
Childcare and children’s education costs &. $ 0.00
Clothing, laundry, and dry cleaning 9. § 39.00
Personal care products and services 10. $ 50.00
Medical and dental expenses 14. $ 0.00
Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12. $ 150.00
Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 0,00
Charitable contributions and religious donations 14. $ 0.00
Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 386.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
instaliment or lease payments:
17a. Car payments for Vehicte 1 17a. $ 548.00
17b, Gar payments for Vehicle 2 17b. § 0.00
17c. Other. Specify: 17c. § 0.00
17d. Other. Specify: 17d. § 0.00
Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. $ 0.00
Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 6.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
Other: Specify: 21. +3 0.00
Calculate your monthly expenses
22a. Add lines 4 through 21. $ 4,123.00
22b. Copy line 22 (monthly expenses for Debtor 2}, if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses, $ 4,123.00
Calculate your monthly net income.
23a. Gopy line 12 (your combined monthly income) from Schedule 1. 23a. $ 4,123.00
23b. Copy your monthly expenses from line 22¢ above. 23b. -$ 4,123.00
23c. Subtract your monthly expenses from your monthly income.

The result is your monthly net income. 230. | $ 0.00

Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect ta finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

Mf No.

 

 

 

 

C1 Yes. | Explain here:

 

Schedule J: Your Expenses

page 2
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identify your case:

Debtor 1 Pamela Denise Anderson
First Name Mictdie Name Last Nama

 

Debtor 2
(Spouse if, fing) First Name Middie Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number
(if known} E] Check if this is an

amended filing

 

 

 

Official Form 7106Dec
Declaration About an Individual Debtor's Schedules 42116

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedutes. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1619, and 3871.

P| Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

m No

(Q Yes. Name of person Attach Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119)

 

Under penalty of perjury, | deciare that | have read the summary and schedules filed with this declaration and

pfarg}irue and correct.
Wr ah A ison) x

Pamela Denise Anderson Signature of Debtor 2
Signature of Debtor 1

 

 

Date February 8, 2020 Date

 

 

Official Form 106Dec Declaration About an Individual Debter's Schedules

Software Copyright {c) 1996-2020 Bast Casa, LLC - wew.bestcase.com Bast Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identify your case:

Debtor 1 Pamela Denise Anderson
First Name Middiea Name Last Name

 

Debtor 2
(Spouse if, filing} First Neme Middle Name Last Name

 

United States Bankruptcy Court forthe: EASTERN DISTRICT OF NEW YORK

 

Case number
{if known) {] Check if this is an
amended filing

 

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/19

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

1. Whatis your current marital status?

[CJ] Married
HE Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

[2 No

M Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

126-25 Inwood Street From-To: CJ same as Debtor 4 C] same as Debtor 1

2nd Floor 20178-2019 From-To:

Jamaica, NY 11436

 

3. Within the last 8 years, did you ever live with a spouse or legal equivatent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerta Rice, Texas, Washington and Wisconsin.)

HM No
1 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Expiain the Sources of Your Income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the fotal amount of income you received from all jobs and all businesses, including part-time activities.
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

CO No
M@ Yes. Fill in the details.
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check ail that apply. (before deductions
exclusions} and exclusions)
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page #4

Software Copyright (c} $996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec

Debtor 1

From January 1 of current year unti!
the date you filed for bankruptcy:

Doc 1

Pamela Denise Anderson

Debtor 4 i Eee

Sources of income
Check all that apply.

Mi Wages, commissions,
bonuses, tips

1 Operating a business

Filed 02/08/20 Entered 02/08/20 12:58:00

Case number (if known)

 

Gross income
(before deductions and
exclusions)

$5,384.62

 

Sources of income
Check all that apply.

Ci Wages, commissions,
bonuses, tips

(1 Operating a business

Debtor 22 kee

Gross income
(before deductions
and exclusions)

 

For last calendar year:
(January 1 to December 31, 2049 )

Wi Wages, commissions,
bonuses, tips

[] Operating a business

$65,037.72

C] Wages, commissions,
bonuses, tips

CO Operating a business

 

For the calendar year before that:
{January 1 to December 31, 2018 )

a Wages, commissions,
bonuses, tips

CO Operating a business

$63,070.00

UO Wages, commissions,
bonuses, tips

0 Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardiess of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends: money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

MM No
Cl Yes. Fill in the details.

Sources of income Gross income from

 

“Debtor 2 BUSS ee
Sources of income Gross income

Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions}

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

[Cl No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

XO No. Goto line 7.

O Yes List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
paid that creditor, Do not include payments for domestic support obligations, such as child support and alimony. Also, do
not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

M Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

Mi No.
ED Yes

Go to line 7.

List below each creditor to whem you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments te an
attorney far this bankruptcy case.

Creditor's Name and Address Total amount

paid

Dates of payment Amount you

still owe

Was this payment for...

Officiat Form 107 Statement of Financia Affairs for Individuals Fiting for Bankruptcy page 2

Software Copyright {c) 1986-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Debtor 1

Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Pamela Denise Anderson Case number (if known)

 

 

Within 4 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

insiders include your relatives: any general partners; relatives of any general partners; partnerships of which you are a general partner, corporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments fer domestic support obligations, such as chitd support and
alimony.

Hho
C Yes. List all payments to an insider.

Insider's Name and Address Dates of payment Total amount Amount you

paid still owe

Reason for this payment

Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
include payments on debts guaranteed or cosigned by an insider.

MH no
Yes. List all payments to an insider

Insider's Name and Address Dates of payment Fotal amount Amount you

paid still owe

Reason for this payment
Include creditor's name

Identify Legal Actions, Repossessions, and Foreclosures

9.

Official Form 167

Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, smail claims actions, divorces, collection suits, paternity actions, support or custody

modifications, and contract disputes.

 

 

 

[C] Noe

M@ Yes. Fill in the details.

Case title Nature of the case Court or agency Status of the case

Case number

Yogeshwar Gamsam vs PAMELA Money Owed CIVIL COURT OF THE CITY C) Pending

ANDERSON, ERROL MCNAUGHT OF NEW YORK E) On appeal

LT06629719QU County of Queens MI Concluded
Judgment entered for
Plaintiff

Nicole Pierre vs PAMELA Money Owed CIVIL COURT OF THE CITY C Pending

ANDERSON, ERROL MCNAUGHT OF NEW YORK 1] On appeal

2016K070041 County of Kings MH Concluded
Judgment Entered for
Plaintiff

Mavis Edwards Sealey vs PAMELA Money Owed CIVIL COURT OF THE CITY O Pending

ANDERSON, ERROL MCNAUGHT OF NEW YORK [J On appeal

2013K057428 County of Kings MM Concluded
Judgment entered for
Plaintiff

1530 Eastern Parkway, HDFC Rent Owed Civil Court of the City of C1 Pending

v. New York ; FE) On appeal

County of Kings Ml Concluded

Pamela Anderson
019039/2018

141 Livingston Street
Brooklyn, NY 412014

Judgment entered for
Plaintiff

 

Software Capyright (c} 1996-2020 Best Case, LLC - www-bestcase.com

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3

Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

 

 

Debtor] Pamela Denise Anderson Case number (it known)
Case title Nature of the case Court or agency Status of the case
Case number
Masood Akhlaq Nioney Owed Civil Court of the City of (1 Pending
vs. New York O] on appeal
Pamela Anderson County of Queens

a
LT051334-19-QU Concluded

Judgment entered for
Plaintiff

10. Within 4 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

HM No. Go to line #1.
[1 Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
M No
Ol Yes. Fill in the details.
Creditor Name and Address Describe the action the creditor took Date action was Amount
taken
42.

Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

M@ No
{] Yes

List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
M@ No
Ol Yes. Fil in the detaits for each gift.

Gifts with a total value of more than $600 Describe the gifts

Dates you gave Vatue
per person

the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
M No
[1 Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you
more than $606 contributed
Charity’s Name

Address (Number, Street, City, State and ZIP Code}

List Certain Losses

46.

Value

Within + year before you fited for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

@ No
CL) Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your

Value of property
how the loss occurred

Include the amount that insurance has paid. List pending  !@8S lost
insurance claims on line 33 of Schedule A/B: Property.

Officiat Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy
Software Copyright (c} 1996-2020 Best Case, LLC - wyw.bestcase.com

page 4

Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor1 Pamela Denise Anderson Case number (if known)

 

List Certain Payments or Transfers

16. Within 4 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you

17.

18.

19.

20,

Official Form 107

consulted about seeking bankruptcy or preparing a bankruptcy petition?
include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

{1 No
M Yes, Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred

or transfer was payment
Email or website address made
Person Who Made the Payment, if Not You
Jeffrey B. Peltz, PC Attorney Fees (Includnig Filing Fee, 12/21/201 to $2,095.00
26 Court Street Credit Report, and two conseling fees). 02/07/2020

Suite 503
Brooklyn, NY 11242
jeff@aaalawyer.com

 

Within 1 year before you filed for bankruptey, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

WM No

[1] Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
made

Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

HM No

[1 Yes, Fill in the details.

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset-protection devices.)

M No
1 Yes. Fill in the details.

Name of trust Description and value of the property transferred Date Transfer was

made

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives, associations, and other financial institutions.

M@ No
[1 Yes. Fill in the details.

Name of Financial Institution and Last 4 digits of Type of account or

Bate account was Last balance

Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or

Code) moved, or transfer
transferred

Statement of Financlal Affairs for Individuals Filing for Bankruptcy page &

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtort Pamela Denise Anderson Case number (if known)

 

 

24. Bo you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuabies?

M No

0 Yes. Fill in the details.
Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code} Address (Number, Street, Clty, have it?

State and ZIP Code)

22, Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HM No
C] Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Streat, Clty,
State and ZIP Cade}

Identify Property You Hold or Control for Someone Else

 

23, Do you hold or control any property that someone eise owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.

HM No

Ol Yes. Fill in the details.
Owner's Name Where is the property? Describe the property Value
Address (Number, Street, City, State and Z{P Coda) (Number, Street, City, State and ZIP

Code}

cumin Give Details About Environmental information

 

For the purpose of Part 10, the following definitions apply:

MH Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

ME Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize if or used
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental! law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report ali notices, releases, and proceedings that you know about, regardless of when they occurred.

24, Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental jaw?

M No

Cl Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code} Address (Number, Street, City, State and know it

ZIP Code}

25. Have you notified any governmental unit of any release of hazardous material?

MM No
O1 Yes. Fill in the details.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Corie} Address (Number, Street, City, State and know it
ZIP Code}
Official Form 407 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debter1 Pamela Denise Anderson Case number (if known)

 

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

HM No

CO Yes. Fill in the details.

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, Street, City,
State and ZIP Code}

Zumkee Give Details About Your Business or Connections to Any Business

 

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

Cl A sole proprietor or self-employed in a trade, profession, or other activity, elther full-time or part-time
[J A member of a limited liability company (LLC) or limited liability partnership (LLP)
OA partner in a partnership
Gan officer, director, or managing executive of a corporation
D An owner of at least 5% of the voting or equity securities of a corporation
No. None of the above applies. Go to Part 12.
O] Yes. Check ail that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number or IFIN.
{Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dafes business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

HM No
1 Yes. Fill in the details below.

Name Date Issued

Address
(Number, Street, City, State and ZIP Cade}

Sign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers
are true and correct. f understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptey case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

1 . §§ 152, 4344, 1619, and 3571.

Pamela Denise Anderson Signature of Debtor 2
Signature of Debtor 4

 

 

Date February 8, 2020 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
ENo

C] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

EE No

C Yes. Name of Person . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119}.

Official Form 107 Statement of Financiat Affairs for Individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2020 Best Case, LLG - wrw.bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Filf in this information to identify your case:

Debtor 4 Pamela Denise Anderson
First Name Middle Name Last Name

 

Debtor 2
{Spouse if, filing) First Name Middie Name Last Name

 

United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW YORK

 

Case number
{if known) £] Check if this is an

amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 42/15

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number {if known).

List Your Creditors Who Have Secured Claims

1. Fer any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 4106D), fill in the

 

 

 

   

 

 

Creditors Westlake Financial C Surrender the property. MNe
name: C Retain the property and redeem it.

C] Retain the property and enter into a CJ Yes
Description of 2015 Nissan Murano 43000 Reaffirmation Agreement.
property miles & Retain the property and [explain]:
securing debt: Keep Current

 

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired jeases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

   

 

“Describe your unexpired personal property leases - li the lease be as:
Lessor's name: Ci No
Description of leased
Property: Cl Yes
Lessor’s name: C] No
Description of leased
Property: H Yes
Lessor's name: EC] No
Official Farm 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c} #996-2020 Best Case, LLC - wrw.bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor1 Pamela Denise Anderson Case number (if known)

 

 

Description of leased

Property: CG Yes
Lessor's name: C] No
Description of leased

Property: CO Yes
Lessors name: O] No
Description of leased

Praperty: Yes
Lessor's name: ( No
Description of teased

Property: Cl Yes
Lessar's name: [i No
Description of leased

Property: O Yes
Sign Below

 

Under penalty of perjury, | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

property that is subject to an Aly lease.
z
x son? x

Pamela Denise Anderson Signature of Debtor 2
Signature of Debtor 1

 

 

Date February 8, 2020 Date

 

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1896-2020 Bast Case, LLC - www.besicase.com Best Case Bantguptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identify your case:

Check one box only as directed in this form and in Form

122A-15upp:

 

Debtor 1 Pamela Denise Anderson

 

Beer? ina CJ 1. There is no presumption of abuse
pouse, if filing

lf 2. The calculation to determine if a presumption of abuse

applies will be made under Chapter 7 Means Test
Calculation (Official Form 122A-2)}.

United States Bankruptcy Court forthe: Eastern District of New York

 

Case number
(if known)

 

(1 3. The Means Test does not apply now because of
qualified military service but it could apply later.

 

 

C] Check if this is an amended filing
Official Form 122A - 1

Chapter 7 Statement of Your Current Monthly Income 1219

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Inctude the tine number to which the additional Information applies. On the top of any additional pages, write your name and
case number {if known). If you belleve that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-iSupp) with this form.

Calculate Your Current Monthly Income

 

1. What is your marital and filing status? Check one only.
Wf Not married. Fill out Column A, lines 2-44.
Ci Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
CD Married and your spouse is NOT filing with you. You and your spouse are:
() Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11,

C Living separately or are legally separated. Fil out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707{b}(7)(B).

“Fill in the average ‘monthly i income that you yecelved from all sources, derived during the.6 full months before you | file this bankruptcy case, 41. Ss, Cc. gs
eT O1COA) For example; if you.are filing on September. 15, the 6-month period would be Masch.1-through August 31 Jf the amount of your. monthly income varied during
enthe.6 months, add the income forall 6. months and divide the. total by 6. Fill in she result, Do not include any income amount more than once, For. example, if beth. : :
SSspouses own the same rental property, put the Income from. that property in one column only. IF you have nothing to feport le for. aT any line, write $0.in in the 2 SPACE.

Column Boos:
Debtor 2 or. -
‘non-filing spouse.

 

 

 

  
 

 
 

“Column AL :
Debtor |

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

 

payroll deductions). $ §,833.34 $
3. Alimony and maintenance payments. Do not include payments from a spouse if
Column B is filled in. $ 0.00 $

 

4, All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. Include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. Include regular contributions from a spouse only if Column B is not
filled in. Do not include payments you listed on line 3. $ 0.00 $

5, Net income from operating a business, profession, or farm

 

 

 

 

 

 

 

Debtor 1
Gross receipts (before all deductions) $ = -0.00
Ordinary and necessary operating expenses -$ 0.00
Net monthly income from a business, profession, or farm $ 0.00 Copy here -> $ 0.00 §$
6. Net income from rental and other real property
Debtor 1
Gross receipts (before ail deductions) $ 0.00
Ordinary and necessary operating expenses -$ 0.60
Net monthly income from rental or other real property = $ 0.60 Copy here -> $ 0.00 $
7. Interest, dividends, and royaities $ 0.00 §
Official Form 122A-4 Chapter 7 Statement of Your Current Monthly Income page 1

Software Copyright (c) 1996-2020 Best Gase, LLC - wyw.bestcase.com Best Case Banirupicy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor1 Pamela Denise Anderson Case number (if known}

 

 

 

Column A. Cokin Be

 
     

Debtor — Debtor20r
tehgeouwsg sey non-filing spouse ~.
8. Unemployment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benefit under
the Social Security Act. Instead, list it here:

0.00

 

For your spouse $

 

8. Pension or retirement income. Do not include any amount received that was a
benefit under the Social Security Act. Also, except as stated in the next sentence, do
nat include any compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. if you received any retired
pay paid under chapter 61 of title 10, then include that pay only to the extent that it
does not exceed the amount of retired pay to which you would otherwise be entitled
if retired under any provision of title 10 other than chapter 61 of that title. $ 0.00

10. Income from all other sources not listed above. Specify the source and amount.
Bo not inckide any benefits received under the Social Security Act; payments
received as a victim of a war crime, a crime against humanity, or international or
domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
United States Government in connection with a disability, combat-related injury or
disability, or death of a member of the uniformed services. If necessary, list other
sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 0.00 «6§$
$ 0.00 $
Total amounts from separate pages, if any. + §$ 0.00 $
11. Caiculate your total current monthly income. Add lines 2 through 10 for _
each column. Then add the total for Column A to the total for Column B. $ 5,833.34 +$ “| $ 5,833.34
Total current monthly
income
Determine Whether the Means Test Applies to You
12. Calculate your current monthly income for the year. Fallow these steps:
12a. Copy your total current monthly income from tine 11 Copy line 11 here=> $ 5,833.34
Multiply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part of the form 12b.|g 70,000.08

 

 

 

43. Calculate the median family income that applies to you. Follow these steps:

Fill in the state in which you live.
Fill in the number of people in your household. a |

Fill in the median family income for your state and size of household. 132. 1$ 56,120.00

To find a list of applicable median income amounts, go online using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk’s office.

 

 

 

 

 

14. How do the lines compare?

14a. (J Line 126 is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3. Do NOT fill out or file Official Form 122A-2.

14b. MM Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 1224-2,
Go to Part 3 and fill out Form 1224-2.

we
By fering here, | declare und Ten). that the information on this statement and in any attachments is true and correct.
x

Pamela Denise Andérson
Signature of Debtor 1

Date February 8, 2020

Official Form 122A-14 Chapter 7 Statement of Your Current Monthly Income page 2
Software Copyright (c) 1996-2020 Best Casa, LLC - www.besicase.com Best Case Bankruptcy

 

 

 
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor1 Pamela Denise Anderson Case number (if known)

MM/DD /YYYY
if you checked line 14a, do NOT fill out or file Form 1224-2.

if you checked line 14b, fil! out Form 1224-2 and file it with this form.

 

 

 

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly Income page 3
Software Copyright (c} 4996-2020 Best Case, LLG - wwww.bostcase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Fill in this information to identify your case: Check the appropriate box as directed in

lines 40 or 42:

   

Debtor 1 Pamela Denise Anderson

 

According to the calculations required by this
Debtor 2 Statement:
(Spouse, if filing}

 

, vgs Ml 1. There is ne presumption of abuse.
United States Bankruptcy Court forthe: Eastern District of New York

 

 

Case number (2. There is a presumption of abuse.

| (if known)

 

 

 

Ci Check if this is an amended filing

Official Form 122A - 2
Chapter 7 Means Test Calculation . 04/19

 

 

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form 122A-~4}.

Ee as complete and accurate as possible, If two married people are filing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form, Include the line number to which additional information applies. On the top any
additional pages, write your name and case number (if known).

Determine Your Adjusted Income

1. Copy your total current monthly income. Copy line 11 from Official Form 122A-1 here=>........ §$ 5,833.34

2. Did you fill out Column B in Part 1 of Form 122A-1?
MI No. Fill in $0 for the total on line 3.
[] Yes. is your spouse Filing with you?
D1 No. Go to line 3.
CI Yes. Fill in $0 for the total on line 3.

3. Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for the
household expenses of you or your dependents. Follow these steps:

On fine 11, Column B of Form 122A—1, was any amount of the income you reported for your spouse NOT regularly used for the househald
expenses of you or your dependents?

ME No. Fill in 6 for the total on fine 3.
Yes. Fill in the information below:

 

 

 

 

 

 

 

 

 

 

 

3
$
Copy total here=>... . 0.00
4. Adjust your current monthly income. Subtract line 3 from line 1. $ 5,833.34
Official Form 122A-2 Chapter 7 Means Test Calculation page 1

Software Copyright (c} 1996-2020 Best Case, LLC - www.besicase.com Best Case Bankruptcy
Debtor 4

Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Pamela Denise Anderson

Calculate Your Deductions from Your Income

Case number (if known)

 

 

 

 

 

if your expenses differ from month to month, enter the average expense.

5. The number of people used in determining your deductions from income

Fill in fhe number of people who could be claimed as exemptions on your federal income tax return,
plus the number of any additional dependents whom you support. This number may be different from
the number of people in your household.

 

 

 

 

 

Whenever this part of the from refers to you, it means both you and your spouse if Column B of Farm 1224-1 is filled in.

The Internal Revenue Service (IRS) issues National and Loca! Standards for certain expense amounts. Use these amounts
to answer the questions in lines 6-15, To find the IRS standards, go online using the link specified in the separate
instructions for this form. This information may also be availabie at the bankruptcy clerk's office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will use some of
your actual expenses If they are higher than the standards. Do not deduct any amounts that you subtracted fro your spouse's
income in jine 3 and do not deduct any operating expenses that you subtracted from in income in lines 5 and 6 of form 122A-1.

 

 

 

 

6. Food, clothing, and other items: Using the number of people you entered in line 5 and the IRS National

 

 

 

 

 

 

 

Standards, fillin the dollar amount for food, clothing, and other items. $ 727.00
7. Qut-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National Standards, fil in

the doilar amount for out-of-pocket health care. The number of people Is split into two categories--people who are under 65 and

people who are 65 or older--because older people have a higher IRS allowance for health care costs. if your actual expenses are

higher than this IRS amount, you may deduct the additional amount on line 22.

7a. Out-of-pocket health care allowance per person 55.00

7b. Number of people who are under 65 4

7o, Subtotal. Multiply line 7a by line 7b. 55.00 Copyhere=> §$ 55.00

7d. Out-of-pocket health care allowance per person 414.00

7e, Number of people who are 65 or older 6

7f. Subtotal. Multiply line 7d by line 7e. 0.00 Copy here=> + 0.00

7g. Total. Add line 7e and line 7f $ 55.00 Copy total here=> | $ 55.00
Official Form 122A-2 Chapter 7 Means Test Calculation page 2

Software Copyright (c} 1994-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 Pamela Denise Anderson Case number {if knows)
Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing for
bankruptcy purposes into two parts:
a Housing and utilities - insurance and operating expenses
a Housing and utilities - Mortgage or rent expenses
To answer the questions in lines 8-9, use the U.S. Trustee Program chart.
To find the chart, go online using the link specified in the separate instructions for this form.
This chart may alse be available at the bankruptcy clerk's office.
8 Housing and utilities - Insurance and operating expenses: Using the number of people you entered in fine 5, fill
in the dollar amount listed for your county for insurance and operating EXPENSES. oo... seers eden 614.00
9. Housing and utilities - Mortgage or rent expenses:
Sa. Using the number of people you entered in line 5, fill in the dollar amount
listed for your county for mortgage or rent Expenses... ccc eee $ 1,726.00
9b. Total average monthly payment for all mortgages and other debts secured by your home.
To calculate the total average monthly payment, add all amounts that are
contractually due to each secured creditor in the 60 months after you file
for bankruptcy. Then divide by 60.
-~-NONE- $
Copy Repeat this
Total average monthly payment =| $ 0.00 jhere=> = -$ 0.00 ea
9c. Net mortgage or rent expense.
Subtract line $b (fota/ average monthly payment) from line 9a 2 (morigage Copy
or rent expense), If this amount is less than $0, enter $0. . — $ 1,726.00 |here=> $ 1,726.00
10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect and
affects the calculation of your monthly expenses, fili in any additional amount you claim. $ 0.00
Explain why:
11, Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense,
C1 ©. Go to line 14.
Wi 4. Go to line 12.
Ci 2 or more. Go to line 12.
12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the
operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area. $ 319.00
Official Form 122A-2 Chapter 7 Means Test Calculation page 3

Software Copyright (c} 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Oebtor1 Pamela Denise Anderson Case number (if known}

 

 

 

more than two vehicles.

Describe Vehicle 1: 5045 Nissan Murano 43000 miles

 

 

13a. Ownership or leasing costs using IRS Local Standard... cccescecesessetseeseees $

135. Average monthly payment for all debts secured by Vehicle 1.
Bo not include costs for leased vehicles.

To calculate the average monthly payment here and on line 13e, add all amounts that
are contractually due to each secured creditor in the 60 months after you filed for
bankruptcy. Then divide by 60.

 

 

 

 

 

 

 

608.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease expense for each vehicle below.
You may not claim the expense if you do not make any loan or lease payments on the vehicle. In addition, you may not claim the expense for

 

 

Westlake Financial $ 334.00
Copy Repeal this
Fotal Average Monthly Payment $ 334.00 Ihere=> -$ 334.00 rien al
13c. Net Vehicle 7 ownership or lease expense voy nt
Subtract fine 13b from line 13a. if this amount is less than $0, enter $0. expense
$ 174.00 | nore => $ 174.00
| Describe Vehicle 2:
13d. Ownership or leasing costs using IRS Local Standard.............cceeccceeeccceteseseeeeeeeeeree $ 0.00
13e, Average manthly payment for all debts secured by Vehicle 2. Do not include costs for
leased vehicles.
pony Repaat this
Total Average Monthly Payment | $ ner 0.00 ia
13f. Net Vehicle 2 ownership or lease expense voy eo
i
Subtract fine 13e from line 13d. if this amount is less than $0, Enter $O. serene expense
$ 0.00 | phere => $ 0.00
14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Locai Standards, fill in the Public
Transportation expense allowance regardless of whether you use public transportation. 9.00
15. Additional public transportation expense: if you claimed 4 or more vehicles in line 14 and if you claim that you may
also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
not claim more than the IRS Local Standard for Public Transportation. 217.00
Official Form 1224-2 Chapter 7 Means Test Calculation page 4

Software Copyright (¢) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

 

 

 

 

 

 

 

 

 

 

 

Debtor? Pamela Denise Anderson Case number (if known)

16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,

self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from

your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12

and subtract that number from the total monthly amount that is withheld to pay for taxes.

Deo not include real estate, sales, or use taxes. $ 1,515.00
17. Inveluntary deductions: The total monthly payroll deductions that your job requires, such as retirement

contributions, union dues, and uniform costs.

Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings. $ 43.00
18. Life Insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are

filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for fife

insurance on your dependents, for a non-filing spouse's life insurance, or for any form of life insurance other than $ 0.00

term. :
19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or

administrative agency, such as spousal or child support payments.

Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35. $ 0.00
20. Education: The total monthly amount that you pay for education that is either required:

If as a condition for your jab, or

WB for your physically or mentally challenged dependent child if no public education is available for similar services. $ 0.00
21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.

Do not include payments for any elementary or secondary school education, $ 0.00
22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care

that is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid

by a heaith savings account. Include only the amount that is more than the total entered in line 7.

Payments for health insurance or health savings accounts should be listed only in line 25. $ 0.00
23. Optional telephone and telephone services: The total monthly amount that you pay for telecommunication services

for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business call

phone service, to the extent necessary for your heaith and welfare or that of your dependents or for the production of

income, if it is not reimbursed by your employer.

Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment

expenses, such as those reported on jine 5 of Official Form 122A-1, or any amount you previously deducted. + 0.00
24. Add all of the expenses allowed under the IRS expense allowances. $ 5,390.00

Add fines 6 through 23.

Official Form 1224-2 Chapter 7 Means Test Calculation page 5

Software Copyright (¢) 1996-2029 Best Cese, LLC - www. bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

 

 

 

 

 

 

 

 

 
   

 

 

 

 

 

 

 

Debtor1 Pamela Denise Anderson Case number (if known)

25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health

insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your spouse, or

your dependents.

Health insurance $ 152.00

Disability insurance $ 0.00

Health savings account +3 0.00

Total $ 152.00 Copytotalhere=> $ 152.00

Do you actually spend this total amount?

O No, How much do you actually spend?

a Yes $ _——____
26. Continued contributions to the care of household or family members. The actual monthly expenses that you will

continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled member of

your household or member of your immediate family who is unable to pay for such expenses, These expenses may

include contributions to an account of a qualified ABLE program. 26 U.S.C.§ 529A(b). $ 0.00
27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the

safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.

By law, the court must keep the nature of these expenses confidential. $ 0.00
28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses on

line &,

If you believe that you have home energy costs that are more than the home energy costs included in expenses on line

8, then fill in the excess amount of home energy costs.

You must give your case trustee documentation of your actual expenses, and you must show that the additional

amount claimed is reasonable and necessary, $ 0.00
20, Education expenses for dependent children who are younger than 18. The monthly expenses (not more than

$170.83" per child) that you pay for your dependent children who are younger than 18 years old to attend a private or

public elementary or secondary school.

You must give your case trustee documentation of your actual expenses, and you must explain why the amount

claimed is reasonable and necessary and not already accounted for in lines 6-23.

* Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment. $ 0.00
30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are

higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more

than 5% of the food and clothing allowances in the IRS National Standards.

To find a chart showing the maximum additional allowance, go online using the link specified in the separate

instructions for this form. This chart may also be available at the bankruptcy clerk's office.

You must shew that the additional amount claimed is reasonable and necessary. $ 0.00
31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial

instruments to a religious or charitable organization. 26 U.S.C. § 170{c}(1)-(2}. +§ 0.00
32. Add all of the additional expense deductions. $ 152.00

Add lines 25 through 3f.

Official Form 1224-2 Chapter 7 Means Test Calculation page 6

Software Copyright (c) 1995-2020 Best Case, LLG - www.bestcase.com

Best Case Bankruptey
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debor1 Pamela Denise Anderson Case number (if known}

 

 

 
   

33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
loans, and other secured debt, fill in Sines 33a through 33e.

To calculate the total average monthly payment, add all amounts that are contractually due to each secured
creditor in the 60 months after you file for bankruptcy. Then divide by 60.

Mortgages on your hame:

 

 

 

33a. Copy tine 9b here _ = $ 0.00,
Loans on your first two vehicles:

33b. Copytine 13b here _ => § 334.00

33c. Copy line 13e here _ | => 6.00

 

 

 

 

 

 

 

C
-NONE- Cc] Yes $

O No

C] Yes $

MO No

O Yes +3
Copy
totat

33e. Total average monthly payment. Add lines 33athrough 33d, $ 334.00 [here> $ 334.00

 

 

 

34. Are any debts that you listed in tine 33 secured by your primary residence, a vehicte,
or other property necessary for your support or the support of your dependents?

MI No. Go to line 35.

EC Yes. State any amount that you must pay to a creditor, in addition to the payments
listed in line 33, to keep possession of your property (called the cure amount).
Next, divide by 60 and fill in the information betow.

 

-NONE- $ +605 $

 

 

Copy
total
Total| $ 0.00 |here=> $ 0.00

 

 

 

36. Do you owe any priority claims such as a priority tax, child support, or alimony - that
are past due as of the filing date of your bankruptcy case? 11 U.S.C. § 507.
[J No. Go to tine 36.

Mi Yes. Fill in the totai amount of all of these priority claims. Do not include current or
ongoing priority claims, such as those you listed in line 79.

Total amount of all past-due priority claims $ 12,059.00 +60= $ 200,98

 

 

 

Official Form 122A-2 Chapter 7 Means Test Calculation page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www, bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor 1 Pamela Denise Anderson Case number (if known)

 

 

 

36. Are you eligible to file a case under Chapter 13? f1 U.S.C. § 109(e).
For more information, go online using the link for Bankruptcy Basics specified in the separate
instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

Ml No. Go to line 37.
O Yes. Fill in the following information.

Projected monthly plan payment if you were filing under Chapter 13 $

Current multiplier for your district as stated on the list issued by the
Administrative Office of the United States Courts (for districts in Alabama

and North Carolina) or by the Executive Office for United States Trustees

{for ail other districts). x

 

To find a list of district multipliers that includes your district, go online using
the link specified in the separate instructions for this form. This list may also
be available at the bankruptcy clerk's office.

Capy total

Average monthly administrative expense if you were filing under Chapter 13 $ here=> §

 

 

 

 

37. Add all of the deductions for debt payment. $ «34.98
Add lines 33¢ through 36.

 

 

 

 

 

38, Add all of the allowed deductions.
Copy line 24, All of the expenses allowed under IRS

 

 

 

 

 

 

 

 

 

 

 

 

 

expense allowances . 5,390.00
Copy line 32, All of the additional expense deductions $ 152.00
Copy line 37, Alf of the deductions fordebt payment 4G 534.98
Total deductions $ 6,076.98 | Copy total here........... => § 6,076.98
Determine Whether There is a Presumption of Abuse
39, Caiculate monthly disposable income for 60 months
39a. Copy line 4, adjusted current monthly income $ §,833.34
39b, Copy line 38,Tofaldeducfions -$ 6,076.98
39c. Monthly disposable income. 11 U.S.C. § 707(b){2}. Copy
Subtract line 39b from line 3¢a $ -243.64 | here=>$ ~243.64
For the next 60 months (5 years) _. oe x 60
Copy
39d. Total. Multiply line 3c by 60 _. 30d, $ 714,618.40 jhere=> | $ “14,618.40

 

 

 

 

 

 

 

40. Find out whether there is a presumption of abuse. Check the box that applies:
Ml The ne 39d is less than $8,175". On the top of page 1 of this form, check box 1, There is no presumption of abuse. Ga to Part 5.

C1 The ijine 39d is more than $13,650". On the top of page 1 of this form, check box 2, There is a presumption of abuse. You may fill out
Part 4 if you claim special circumstances. Go to Part 5.

CI Fhe line 39d is at least $8,175*, but not more than $13,650*, Go to line 44.

*Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

 

 

 

Official Form 122A-2 Chapter 7 Means Test Caiculation page 8
Software Copyright (c} 1996-2020 Best Gase, LLC - www.besicase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Debtor1 Pamela Denise Anderson Case number (if known)

 

 

41. 41a. Fillin the amount of your total nonpriority unsecured debt. If you filled out
A Summary of Your Assets and Liabilities and Certain Statistical information
Schedules (Official Form 106Sum), you may refer to line 3b on that form.

 

 

Co
41b. 25% or your total nonpriority unsecured debt. 11 U.S.C. § 7O7(bK 2A) |S here> $

Multiply line 44a by 0.2520 tee eeenecer serene scansenessnraneneesessrepeneneses

 

 

 

 

 

 

42. Determine whether the income you have feft over after subtracting ali allowed deductions is enough to pay
25% of your unsecured, nonpriority debt.
Check the box that applies:

C1] Line 38d is tess than Sine 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
Go to Part 5.

0 Line 39d is equai to or more than line 4b. On the top of page 14 of this form, check box 2, There is a
presumption of abuse. You may fill out Part 4 if you claim special circumstances. Then go fo Part 5.

Give Details About Special Circumstances

 

43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for which there is no
reasonable alternative? #1 U.S.C. § 767(b)(2)}(B).

Mi No. Goto Part 5.

C) Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment for each
item. You may include expenses you listed in fine 25.

You must give a detailed explanation of the special circumstances that make the expenses or income adjustments
necessary and reasonable. You must also give your case trustee documentation of your actual expenses or income
adjustments.

 

 

 

 

$
$
$
$

 

Sign Below

By s@ning here, 1! declare undef penalty of perjury that the information on this statement and in any attachments is true and correct.
x ser)

Pamela Denise Anderson
Signature of Debtor 4

Date February 8, 2020
MM /DD /YYYY

 

 

 

 

 

Official Form 422A-2 Chapter 7 Means Test Calculation page 9
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com Best Case Bankruptcy
Case 1-20-40828-cec

Debtor1 Pamela Denise Anderson

Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

 

Case number (if known)

 

Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 08/01/2019 to 01/34/2020.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Employment

Income by Month:
6 Months Ago:

5 Months Ago:

4 Months Ago:

3 Months Ago:

2 Months Ago:
Last Month:

Official Form #22A-2

Software Copyright (c) 1996-2620 Best Case, LLC - waww.bestcase.com

 

 

 

 

 

 

08/2019 $5,384.63
09/2019 $5,384.63
10/2019 $5,384.63
11/2019 $8,076.93
12/2019 $5,384.62
01/2020 $5,384.62
Average per month: $5,833.34

Chapter 7 Means Test Calculation

page 10
Best Casa Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

B2030 (Form 2030) (12/15)
United States Bankruptcy Court
Eastern District of New York

Inre Pamela Denise Anderson Case No.

 

Debtor(s) Chapter 7

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1, Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), 1 certify that | am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

 

For legal services, I have agreed to accept $ 2,095.00
Prior to the filing of thisstatementI have received $ 2,095.00
Balance Due . $ 6.00

 

2. The source of the compensation paid fo me was:

M Debtor Ol Other (specify):

3. The source of compensation to be paid to me is:

H Debtor C] Other (specify):
4. lM Ihave not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

(] Ihave agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.  Inreturn for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptey;
Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
[Other provisions as needed]
None.

af op

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:
Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
any other adversary proceeding.

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement of arrangement for payment to me for representation of the debtor{s) in
this bankruptcy proceeding.

February 8, 2020 (\o/ LY) oD: oe

Date Sipe Pelt

Sighature of Attorney
frey B. Peltz, PC
26 Court Street
Suite 503
Brooklyn, NY 11242
718-625-0800 Fax: 718-624-5386
jeff@aaalawyer.com
Name of law firm

 

 

 

Software Copyright (c) 1896-2020 Bast Case, LLC - www.besicase.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

Xx Chapter 7
IN RE: Pamela Denise Anderson
Case No.:
Debtor(s) STATEMENT PURSUANT TO LOCAL RULE 2017
Xx

 

|, Jeffrey B. Peltz, an attorney admitted to practice in this Court, state:
1. That 1am the attorney for the above-named debtor(s) and am fully familiar with the facts herein.

2. That prior to the filing of the petition herein, my firm rendered the following services to the
above-named debtor(s):

Date\Time Services

 

Initial interview, analysis of financial
12/21/2019 - 2 hours condition, etc.

Preparation and review of
02/08/2020 - 3 hours Bankruptcy petition

3. That my firm will also represent the debtor(s) at the first meeting of creditors.

4. That all services rendered prior to the filing of the petition herein were rendered by my firm.

5. That my usual rate of compensation of bankruptcy matters of this type is $ _ 2,095.00 _.

Qe fry 9. CLL
+

Dated: February 8, 2020

Jeffrey 'B. Peltz/

Attorney for debtor(s)
Jeffrey B. Peltz, PC

26 Court Street

Suite 503

Brooklyn, NY 11242
718-625-0800 Fax:718-624-5386
jeff@aaalawyer.com

Software Copyright (¢) 1996-2020 Best Case, LLC - www.bastcasa.com Best Case Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR(S): Pamela Denise Anderson CASE NO.:.

 

 

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner's best knowledge, information and belief:

[NOTE: Cases shail be deemed "Related Cases" for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case

was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same; (ii) are
spouses or ex-spouses; (iii) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership; (v) are a
partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners; or (vii)
have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is included in the
property of another estate under 11 U.S.C. § 541(a).]

@ NO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.

[ THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): Lif closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

CASE STILL PENDING (Y/N): [if closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A” OF RELATED CASE:

3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING (Y/N): [Hf closed] Date of closing:
(OVER)

Software Copyright {c) 1996-2020 Best Case, LLC - wrw.bestcase.com Best Case Bankrupicy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

DISCLOSURE OF RELATED CASES (cont'd)

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR'S SCHEDULE "A" ("REAL PROPERTY") WHICH WAS ALSO LISTED IN
SCHEDULE "A" OF RELATED CASE:

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days may not
be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.

TO BE COMPLETED BY DEBTOR/PETITIONER'S ATTORNEY, AS APPLICABLE:

L am admitted to practice in the Eastern District of New York (Y/N): __Y¥

CERTIFICATION (to be signed by pro se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any time, except
as indicated elsewhere on this form.

Jefiney

sett é of Oo s Attorney 4, Signature of Pro Se Debtor/Petitioner
Netrey B. Peltz, PC

26 Court Street

Suite 503

Brooklyn, NY 11242 Signature of Pro Se Joint Debtor/Petitioner
718-625-0800 Fax:718-624-5386

 

 

 

 

Mailing Address of Debtor/Petitioner

 

City, State, Zip Code

 

Area Code and Telephone Number
Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor or any
other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment of a trustee or the
dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may otherwise
result,

USBC-17 Rev,8/1 1/2009
Software Copyright (c} 1996-2020 Bast Case, LLC - wrw.bestcase.com Best Casa Bankruptcy
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

1530 Eastern Prkwy, HDFC
1530 Eastern Prkwy, HDFC
Brooklyn, NY 11233

Acceptance Now

Attn: Bankruptcy

5501 Headquarters Drive
Plano, TX 75024

Aes/pheaaelt

Attn: Bankruptcy

Po Box 2461
Harrisburg, PA 17105

AmeriCredit/GM Financial
Attn: Bankruptcy

Po Box 183853

Arlington, TX 76096

Capital One

Attn: GC/Bankruptcy

Po Box 30285

Salt Lake City, UT 84130

Credit Collection Service
Attn: Bankruptcy

725 Canton St

Norwood, MA 02062

Credit Control, Lie
5757 Phantom Dr Ste 330
Hazelwood, MO 63042

Credit One Bank
Attn: Bankruptcy

Po Box 98873

Las Vegas, NV 89193

Exeter Finance Corp
Po Box 166008
Irving, TX 75016

Gutman, Mintz, Baker &
Sonnefeldt PC

813 Jericho Tpke

New Hyde Park, NY 11040
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Internal Renenue Service
Stop 6525 (SP CIS)
Kansas City, MO 64999-0025

Internal Revenue Service
PO Box 21126
Philadelphia, PA 19114

LVNV Funding
Po Box 10497
Greenville, SC 29603

Masood Akhlag
106-26 77 Street
Ozone Park, NY 11417

Mavis Edward Sealey
23-19 Pacific Street
Brooklyn, NY 11233

NATIONAL GRID

2400 SUNRISE HIGHWAY
7660

Bellmore, NY 11710

Nicole Pierre
668 Jamaica Avenue
Brooklyn, NY 11208

Portfolio Recovery
Attn: Bankruptcy

120 Corporate Blvd
Norfold, VA 23502

Progressive
11629 S. 700 BE, Ste 100
Draper, UT 84020

Regional Acceptance Co
Attn: Bankruptcy

Po Box 1487

Wilson, NC 27858
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

Ronald Moses
111 John Street, Ste 500
New York, NY 10038

Transworld System Inc
Attn: Bankruptcy

Po Box 15618
Wilmington, DE 19850

U.S. ATTORNEY (TAX DIV.)
1 PIERREPONT PLAZA, 16TH FL
Brooklyn, N¥ 11201

Westlake Financial
Attn: Bankruptcy

Po Box 76809

Los Angeles, CA 90054

Yogeshwar Gamsam
126-25 Inwood Street
LEL

Jamaica, NY 11436
Case 1-20-40828-cec Doc1 Filed 02/08/20 Entered 02/08/20 12:58:00

United States Bankruptcy Court
Eastern District of New York

Inre Pamela Denise Anderson Case No.
Debtor(s} Chapter 7

 

VERIFICATION OF CREDITOR MATRIX

The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.

Date: February 8, 2020 (Worle A, boisi>

Pamela Denise Anderson
Signature of Debtor

 

Date: February 8, 2020

 

Signature of Attorney

Jeffrey B. Peltz

Jeffrey B, Peltz, PC

26 Court Street

Suite 503

Brooklyn, NY 11242
718-625-0800 Fax: 718-624-5386

USBC-44 Rev. 9/17/98

Software Copyright (c) 1996-2020 Best Case, LLG - www.bastcase.com Bast Case Bankruptcy
